                                                                                Electronically Filed - St Louis County - September 28, 2018 - 01:45 PN
Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 1 of 30 PageID #: 5
                                                            18SL-CC03717

               IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                          STATE OF MISSOURI

RICHARD T. LAMMERT,         )
                            )
     Plaintiff,             )
                            )
v.                          )             Case No.:
                            )
NATIONAL SURETY CORPORATION,)             Division:
                            )
     SERVE:                 )
     Registered Agent       )
     CT Corporation System  )
     120 S. Central         )
     Clayton, MO 63105      )
                            )
and                         )
                            )
CHUBB LIMITED,              )
                            )
     SERVE:                 )
     Manager in Charge      )
     Chubb North America    )
     1 Progress Parkway     )
     O'Fallon, MO 63368     )
    (St. Charles County)    )
                            )
and                         )
                            )
ABC CORPORATION,            )
                            )
     HOLD FOR SERVICE,      )
                            )
and                         )
                            )
DEF CORPORATION,            )
                            )
     HOLD FOR SERVICE,      )
                            )
     Defendants.            )

                          PETITION FOR DAMAGES




                                      1
                                                                                                       Electronically Filed - St Louis County - September 28, 8102 - 01:45 PM
Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 2 of 30 PageID #: 6




       COMES NOW Plaintiff, Richard T. Lammert, an adult individual (sometimes referred to

as "Plaintiff"), by and through his undersigned counsel, and for his Petition for Damages against

Defendants, state:

       1.      At all times relevant, Plaintiff is an adult individual resident of St. Louis County,

MO. At all times relevant, Plaintiff owns and resides at 46 Woodcliffe Road, Ladue, MO 63124.

       2.      On information and belief, defendant National Surety Corporation ("National

Surety") issued a homeowners insurance policy to Plaintiff, insuring Plaintiff's residence and its

contents, effective 8/27/2013 through 8/27/2014 (the "Policy"). On information and belief,

National Surety does business as and/or is known as Fireman's Fund Insurance Company.

       3.      On information and belief, defendant Chubb Limited ("Chubb") is the agent

and/or insurance company currently handling the Plaintiff's claim for property loss as described

herein. Chubb has an office and/or agent in the state of Missouri located at 1 Progress Parkway,

O'Fallon, MO 63368, where Chubb regularly and/or customarily transacts and conducts

business.

       4.      On information and belief, defendant ABC Corporation and defendant DEF

Corporation are other legal entities and/or insurance companies that issued the homeowners

policy at issue in this case and/or are administering or acting as agent for the claims at issue in

this case. Discovery will serve to determine the specific identification of these defendants.

       5.      This Court has subject matter jurisdiction of this action.

       6.      This Court has personal jurisdiction over all Defendants in that Defendants

entered into a contract in Missouri; all Defendants did and/or do business and/or conduct

business in Missouri; and/or the causes of action alleged in this Petition occurred in Missouri.

       7.      Venue is proper in this Court.




                                                 2
 Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 3 of 30 PageID #: 7




                                                                                                      Electronically Filed - St Louis County - September 28, 2018 - 01:45 PM
        8.      Plaintiff has timely filed this Petition.

                                   GENERAL ALLEGATIONS

        9.      This is a lawsuit for, among other things, breach of contract concerning a

 homeowners hazard insurance policy loss where Defendants failed to compensate Plaintiff for

 his property loss in breach of the parties' written agreement. In additions, Plaintiff sues for

 vexatious refusal to pay.

        10.     On or about August 27, 2013, Defendants issued a homeowners insurance Policy

to Plaintiff and Plaintiff paid all necessary premiums for said Policy. Attached as Exhibit 1 is a

true and accurate copy of the original Policy.

        1 1.    Under the Policy, Defendants insured Plaintiff's residence and its contents which

 included hundreds of thousands of dollars worth of valuable personal property which included

antiques, collectibles, fine art and other valuable property and other improvements to the

 basement where the flood occurred including carpets, paneling and other improvements

(collectively, the "Property").

        12.     In the Policy, Defendants expressly agreed to insure and cover the loss of the

Property. In the Policy, Defendants expressly agreed to pay Plaintiff for losses of the Property in

 the event of a covered loss in a reasonable and fair amount that represented the value of the

Property.

        1 3.    Plaintiff's Property included things like valuable antique American flags from the

 early and mid-1800s, early American guns, unique carpeting, furniture, decorative items, and

 other valuable works of early American art and collectibles. The value of the Property generally

 increases over time and in fact did increase from the time Plaintiff has first acquired the

Property.




                                                    3
Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 4 of 30 PageID #: 8




                                                                                                                        310011.0U!0e
                                                                                                          Filed - St Louis County - September 28, 2018 - 01:45 PM
       14.        In the Policy, Defendants expressly agreed to pay to Plaintiff as a loss the increase

in value of Plaintiff's Property. Defendants acknowledged in the Policy that with the "inflation

protection, as these values increase from year to year, the insurance coverage protecting them

will increase."

       1 5.       Under the Policy, Defendants insured "fine arts" at a limit of $7,000,000. Under

the Policy, Defendants insured Plaintiff's "silverware" at a limit of $500,000.

       16.        Based on these limits of insurance coverage, Defendants charged Plaintiff for the

amount of the premium Defendants set. In turn, Plaintiff paid the full premiums charged by

Defendants.

        17.       Thus, Plaintiff fully complied with all terms of the Policy at all times relevant.

        18.       Sometime in early October, 2013, Plaintiff returned from a brief out-of-town visit

to discovery there was a flood in the basement of his home (the "Flood"). When Plaintiff

discovered the Flood, there was approximately four (4) to six (6) inches of standing water in the

basement of his home.

        19.       At the time of the Flood, Plaintiff's Property was stored and/or installed in the

basement. The Flood either completed ruined or partially ruined the Property. Thus, the Flood

caused a total loss with respect to some of the Property and a partial loss with respect to some of

the Property, as well as to the basement itself and improvements made to the basement.

       20.        In all total, the Property consists of approximately 500 antiques, objects, and

valuables.

       21.        Although the exact date of the Flood is not known with certainty, Plaintiff

estimates the Flood took place no earlier than October 1, 2013, but possibly later in time.




                                                    4
Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 5 of 30 PageID #: 9




                                                                                                        Electronically Filed - St Louis County - September 28, 2018 - 01:45 PM
       22.     Defendants assigned a claim number for the loss Plaintiff experienced from the

Flood. In addition, Defendants investigated the loss from the Flood and took actions to evaluate

and estimate the amount of Plaintiff's loss of the Property.

       23.     Defendants engaged consultant(s) to determine or evaluate the value of the

Property.

       24.     Although Defendants paid out as a loss to Plaintiff a portion of the value of some

of the Property, Defendants have failed to fully and/or adequately pay out to Plaintiff the full fair

and/or reasonable value of the Property per the terms of the Policy, and therefore Defendants

have breached the contract.

       25.     Plaintiff disputes the values that Defendants, including through their

consultants/appraisers, assigned to the Property.

       26.     The loss Plaintiff experienced from the Flood, and that Defendants were

contractually bound to cover, is greater in value that what Defendants have already paid Plaintiff

and/or agreed to pay Plaintiff.

       27.     Plaintiff's losses caused by the Flood which resulted in the loss of the Property

are greater than any amounts Defendants have already paid Plaintiff and/or any amounts

Defendants have agreed to pay Plaintiff, thereby causing Plaintiff damages.

       28.     The Flood was a covered loss under the Policy.

       29.     Plaintiff has incurred and will incur attorneys' fees and litigation costs in the

prosecution of this lawsuit.

        30.    Plaintiff hereby demands a trial by jury of 12.




                                                    5
                                                                                                                  ED!Ualp019
Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 6 of 30 PageID #: 10




                                                                                                       y Filed - St Louis County - September 28, 2018 - 01:45
                                 COUNT I: BREACH OF CONTRACT

          31.   Plaintiff re-alleges, restates and incorporates herein by reference all prior

paragraphs of this Petition as if stated herein.

          32.   Plaintiff and Defendants entered into a written and binding contract; namely, the

Policy.

          33.   The Policy was entered into in the state of Missouri.

          34.   At all times relevant, the Policy was in full force and effect at the time the Flood

occurred and at the time of the loss of Plaintiff's Property.

          35.   Plaintiff has fully complied with all terms of the Policy. Plaintiff paid all

necessary premiums charged by Defendants.

          36.   Defendants have materially breached the Policy in that Defendants have failed to

pay Plaintiff the fair and reasonable value of the losses Plaintiff has suffered from the Flood by

failing to pay a reasonable or fair amount for the Property loss.

          37.   Defendants' breach of the Policy is a material breach.

          38.   As a direct and proximate result of Defendants' material breach of contract,

Plaintiff has suffered money damages.

          WHEREFORE, Plaintiff prays this Court enters judgment in his favor and against the

Defendants, jointly and severally, for the damages and losses sustained by Plaintiff in a fair and

reasonable sum in excess of $25,000.00 in an amount to be determined at trial; that the Court

award Plaintiff all his reasonable attorneys' fees and costs in this case; and that the Court grant

such other and further relief as this Court deems just and proper.




                                                   6
Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 7 of 30 PageID #: 11




                                                                                                                 leOlL10.110eip
                                                                                                    ed - St Louis County - September 28, 2018 - 01:45
                        COUNT II: VEXATIOUS REFUSAL TO PAY

         39.   Plaintiff re-alleges, restates and incorporates herein by reference all prior

paragraphs of this Petition as if stated herein.

         40.   This Count is vexatious refusal to pay pursuant to Missouri law; specifically,

Section 375.296, RSMo., and Section 375.420, RSMo.

         41.   Defendants are insurance companies that issued a Policy to Plaintiff and agreed to

insure Plaintiff's residence and its contents.

         42.   Defendants have failed and refused to pay Plaintiff for the reasonable and fair

value of his damaged Property.

         43.   Plaintiff made demand on Defendants to pay Plaintiff for the reasonable and fair

value of the Property, yet Defendants have failed and refused to pay Plaintiff for such demand.

More than 30 days have passed since Plaintiff's demand.

         44.   Defendants' refusal to pay Plaintiff's demand is vexatious and without reasonable

cause.

         45.   Defendants have refused to pay Plaintiff the amounts covered under the Policy

from the Flood without reasonable cause or excuse.

         46.   Therefore, under §§ 375.296 and 375.420, RSMo., Defendants should be ordered

to pay Plaintiff, in addition to his damages, an additional amount under these Missouri statutes

that include an award of Plaintiff's reasonable attorneys' fees and costs, and additional damages

under these statutes in the percentages permitted under these statutes.

         WHEREFORE, Plaintiff prays this Court enters judgment in his favor and against all

Defendants,jointly and severally, for the damages and losses sustained by Plaintiff in a fair and

reasonable sum in excess of $25,000.00 in an amount to be determined at trial; that the Court




                                                   7
Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 8 of 30 PageID #: 12




                                                                                                      Electronically Filed - St Louis County - September 28, 2018 - 01:45 PM
award Plaintiff all his reasonable attorneys' fees and costs in this case; that the Court award

Plaintiff additional amounts provided for under §§ 375.296 and 375.420, RSMo., including in the

percentages set out under these statutes; and that the Court grant such other and further relief as

this Court deems just and proper.

       Dated: September 28, 2018.

                                       RECHENBERG LAW,LLC

                                       /s/Paul Rechenberg, Esq.

                                 By:
                                     Paul N. Rechenberg, Esq. MO Bar #40615
                                      paul@rechenberglaw.com
                                      Elizabeth A. Rechenberg, Esq., MO Bar #40395
                                             (
                                      elizabeth c4echenberglaw.com
                                      215 Chesterfield Business Parkway
                                      Chesterfield, MO 63005
                                     (636)728-1900
                                     (636) 530-6805 (facsimile)
                                      ATTORNEYS FOR PLAINTIFF
                                      Petition e-filed September 28, 2018




                                                 8
                                                                                                                       Electronically Filed - St Louis County - September 28: 2018 - 01:45 PM
 Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 9 of 30 PageID #: 13
                                                                                          18SL-CC03717
                                                                                                    PLAINTIFF'S
                                                                                                      EX IBIT




 RE:    Prestige Home Premier
        Policy No:  N2B 390 52 18
        Effective;  08-27-13




RICHARD T LAMMERT
MAITLAND M LAMMERT
46 WOODCLIPFE RD
SAINT LOUIS MO 63124

Dear Policyholder,
Enclosed are your renewal documents for your Fireman's Fund Prestige® Home. Premier policy, Thank you for
continuing to rely on Fireman's Fund for coverages and services for your home.
Your Prestige Home Premier policy is a promise to make you whole in the event of a covered loss. Yet we don't
stop there. We recognize that while we can replace or restore just about anything, the emotional expense involved
in experiencing a loss can take a far greater toll on you. That's why we employ experts to continually develop
products and services to meet your changing needs and to keep pace with emerging threats to your peace of mind.
You may now have access to a suite of services to help you manage risk and prevent loss, including:
     identity Theft Restoration Services. If your policy includes the Added Measure endorsement, you now have
     access to a skilled, personal advocate who will assist you should your personal identity be compromised.
     Assistance includes notification of relevant agencies, credit report monitoring, and fraud mitigation. These
     services and the accompanying peace of mind are just a phone call away.
     Prestige0 Collector Services. You can access expert advice on acquiring and maintaining the collections you
     value. Available services may include referrals to local appraisers or conservators, or an in-home analysis of
     your valued contents and their location relative to potential risks. You can also access advice for buying and
     selling at auction.
Your independent agent is always your first source for all your risk management and asset protection needs. Your
agent can provide more information on the Fireman's Fund suite of Prestige products and services. Ask about the
credits we may offer on the Prestige Portfolio of products (Prestige Auto ®, Prestige Collections (sm), and Prestige
Excess(sm)).

Thank you again for continuing to insure with Fireman's Fund. We appreciate the trust you've placed in us.

Your Agent or Broker:                                     Your Insurance Company:
CHARLES L. CRANE AGENCY CO.                               NATIONAL SURETY CORPORATION
100 N. BROADWAY, SUITE 900                                One of the Fireman's Fund Insurance Companies      e
SAINT LOUIS MO 63102
(314) 241-8700



Fireman's Fund contributes a portion of profits to support firefighters for safer communities. For more information,
visit our Web site at www.firemansfund.cont.
3011549-05
                                                                                                                                     31a0.11.01..p38
Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 10 of 30 PageID #: 14




                                                                                                                            fled - St Louis County - September 28, 2018 - 01:45 PM
Fireman's Fund Insurance Companies
Privacy and Security Statement
Protecting you and your family from loss is important to Fireman's Fund. Just as important to us is protecting your
privacy and the personal information we use to prop ide you with superior products and service.

At Fireman's Fund, and its subsidiaries, our policy    is to maintain appropriate confidentiality with regard to all
personal information obtained in the course of doing   business with you. Our pledge to protect your privacy is re-
flected in this Privacy Statement which outlines our   principles in collecting, using and safeguarding your personal
information and information about your relationship    with us.

Personal Information Fireman's Fund Collects
Fireman's Fund only collects personal information about you when it is necessary to conduct the business of in-
surance. We limit the collection of personal information to what we reasonably believe is needed to administer your
account. As a result, we collect personal information from the following sources:

•    Personal information you share with us either directly or through your agent, such as the information on your
     insurance application, requested policy change information or other forms you may complete.
•    Personal information you provide or which is obtained through the process of handling a claim, including
     medical inforination, such as from an accident report.
•    Personal information about you from your transactions with us, our affiliates or others such as the number of
     years you have been a policyholder with Fireman's Fund or the types of coverage you purchase.
•    Personal information about you from a consumer reporting agency, such as a credit report or a Motor Vehicle
     Report.

If you visit or use the Fireman's Fund website, or one of our subsidiaries, we may use "cookies" (small text files
transferred from our website to your hard drive) to recognize repeat users, track usage and facilitate your access to
and'use of the site. We do not use "cookies" to gather personal information, and we do not link cookies to iden-
tifiable information, such as your policy number. The "cookies" only enable you to use our website more easily.

Personal Information Fireman's Fund Discloses
Fireman's Fund does not disclose any personal information about current or former customers to anyone, except
as permitted by law.

When possible, we advise our vendors and other nonaffiliated third parties, to whom we legally provide your per-
sonal information in the course of conducting our insurance business, of our privacy policy. We make every effort
to use vendors whose approach to customer privacy reflects our own.

Fireman's Fund'sPolicies and Practices with Respect to SecuriV of Personal Information
Fireman's Fund uses a variety of computer hardware and software tools to maintain physical, electronic and pro-
cedural safeguards that comply with applicable federal and state regulations to guard your personal information.
We restrict access to personal information about you to only those employees who need that information to provide
products or services to you.

Fireman's Fund, and its Subsidiaries, also work hard to ensure that our websites are secure. We employ firewalls,
encryption technology, user authentication systems and access control mechanisms to control access to the personal
information that may be shared over these sites.

Notification of Change
At Fireman's Fund, your trust is one of our most important assets. We will continually work to protect the privacy
of our individual customers and will continually review our privacy policy. If at some point in the future we revise
our privacy practices that affect your personal information, we will notify you prior to introducing, any changes.
This Privacy Statement is also displayed on our website. (www.ffie.com)




PRIVCY 8-11                                                                                                 Page 1   of 2
Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 11 of 30 PageID #: 15




                                                                                                                      Electronically Filed - St Louis County - September 28, 2018 - 01:45 PM
 For More Information or if You have Questions
 Should you have further questions regarding our privacy policy, you can contact us in a number of ways. You may
 call us directly at 1-800-272-9707, you can email us at Consumeraffairs@ffic.com or you can write to us at:
 Fireman's Fund Insurance Company
 Consumer Affairs Department
 777 San Marin. Drive
 Novato, CA 94998-1000

Fireman's Fund'sFamily ofcompanies
The following lists the issuing companies Fireman's Fund uses to issue insurance policies nationwide:

 American Automobile Insurance Company
The American Insurance Company
 American Standard Lloyd's Insurance Company
Associated Indemnity Corporation
Fireman's. Fund County Mutual Insurance Company
Fireman's Fund Indemnity Corporation
Fireman's Fund Insurance Company
Fireman's Fund Insurance Company of Hawaii
Fireman's Fund Insurance. Company of Louisiana
Fireman's Fund Insurance Company of Ohio
National Surety Corporation
San Francisco Reinsurance Company
Interstate Fire & Casualty Company
Chicago insurance Company




PRIVCY 8-11                                                                                             Page 2 of 2
Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 12 of 30 PageID #: 16




                                                                                                       Electronically Filed - St Louis County - September 28, 2018 - 01:45 PM
 Personal Homeowner Policy Declarations Summary
 Listed below is basic information about your policy.
 THANK YOU FOR RENEWING YOUR POLICY WITH FIREMAN'S FUND STARTING AT 12:01 AM ON
 08/27/13. SCHEDULED SILVERWARE HAS BEEN CHANGED ON YOUR POLICY. SCHEDULED FINE
 ARTS HAS BEEN CHANGED ON YOUR POLICY.




 This Policy Has Been Issued by NATIONAL SURETY CORPORATION
(One of the Fireman's Fund Insurance Companies)

Policy Number                                             Policy Period
NZB 390 52 18                                             08-27-13      to 08-27-14

Named Insured                                             Your Agent Is

RICHARD T LAMMERT                                         CHARLES L. CRANE AGENCY CO.
MAITLAND M LAMMERT                                        100 N. BROADWAY, SUITE 900
46 WOODCLIFFE RD                                          SAINT LOUIS MO 63102
SAINT LOUIS MO 63124                                      (314) 241-8700

Regional Office

Fireman's Fund Insurance Companies
2441 Warrenville Road
Lisle, Illinois 60532
1-800-835-7750

         Homeowner Policy
         Covering Premises and Contents at                                   Premium

         46 WOODCLIFFE RD
         SAINT LOUIS MO 63124                                                  5,542.00

         SCHEDULED VALUABLE POSSESSIONS                                       10,212.00

                                          ADDITIONAL                          1,375.00
                                          TOTAL PREMIUM                      17,129.00




TOTAL PREMIUM INCLUDES THESE CUSTOMER CREDITS AND SURCHARGES:

HIGHER OPTIONAL DEDUCTIBLE            $      1,918      ALARM OR SPRINKLER SYSTEM         $    3,103
LOSS SURCHARGE                                 789




                Your 1311.1 Is Not Enclosed -- Your Bill Will Be Mailed SEPARATELY
                   Approximately 20 Days Before Your Next Scheduled Due Date
3355262-04 MO                                                                          Page 1 of 3
                                                                                       Insured Copy
Electronically Filed - St Louis County - September 28, 2018 - 01:45 PM
                                 Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 13 of 30 PageID #: 17




                                                                                                                   3355262-04 MO
Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 14 of 30 PageID #: 18




                                                                                                             Electronically Filed - St Louis County - September 28, 2018 - 01:45 PM
 Personal Homeowner Policy Declarations

 Policy Number             Effective Date            Company
 NZB 390 52 18             08-27-13                  NATIONAL SURETY CORPORATION


 Named insured                                       Your Agent Is
RICHARD T LAMMERT                                    CHARLES L. CRANE AGENCY CO.
MAITLAND M LAMMERT                                   100 N. BROADWAY, SUITE 900
46 WOODCLIFFE RD                                     SAINT LOUIS MO 63102
SAINT LOUIS MO 63124                                 (314) 241-8700


Policy Period
Your Policy begins on 08-27-13       at 12:01 AM Standard Time and expires on 08-27-14         at 12:01 AM
Standard Time.


Your Covered Property
Covering Premises and Contents at
46 WOODCLIFFE RD
SAINT LOUIS MO 63124

Deductible: In case of loss under Coverage For Damage To Your Property, this policy covers only that part
of the loss over the deductible stated.
$2500 ALL PERILS, EXCEPT EARTHQUAKE WHEN COVERED




Policy Form
5250         11-02 Prestige Home Premier                Dwelling

Coverages                                               Limits of Liability
Coverage For Damage To Your Property
A. Dwelling                                                 1,403,000
B. Other Structures                                           280,600
C. Personal Property                                          982,100



Coverage For Liability And Medical Payments To Others
E. Personal Liability                                       1,000,000 Each Occurrence
F. Medical Payments to Others                                  10,000 Each Person



Scheduled Valuable Possessions                          Limits of Liability          Premium
JEWELRY                                                     20,000                          212.00
SILVERWARE                                                500,000                         1,600.00
FINE ARTS                                               7,000,000                         8,400.00




                                                        Total Policy
                                                        Premium               17,129.00

                                                                                    Page2 of3
3355254-02                                                                          Insured Copy
Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 15 of 30 PageID #: 19




                                                                                            eo!uoaloao
                                                                                            - diap
 Personal Homeowner Policy Declarations




                                                                                            solciewqaJ - Awnoo ion!s
 Policy Number                 Effective Date      Company
 NZB 390 52 18                 08-27-13            NATIONAL SURETY CORPORATION


 Named Insured                                     Your Agent Is

RICHARD T LAMMERT                                  CHARLES L. CRANE AGENCY CO.
MAITLAND M LAMMERT                                 100 N. BROADWAY, SUITE 900
46 WOODCLIFFE RD                                   SAINT LOUIS MO 63102
SAINT LOUIS MO 63124                               (314) 241-8700

Other Interest(s)




                                                                                                  dW 5t7:1.0 - 91-0Z
First Mortgagee                                    Second Mortgagee
GATEWAY METRO FCU
1001 PINE ST
PO BOX 1024
ST LOUIS MO 63101
Loan Number                                        Loan Number
906322005

Forms and Endorsements Applicable to this Policy
Endt. No        Edition Date      Title                                      Premium
125259          11-02          Scheduled Valuable Possessions                  10,212.00
5250            11-02          Prestige Home Premier                            Included
125818          04-02          No Coverage For Home Day Care                    Included
125845          08-05          Property & Casualty Ins. - MO                    Included
125887          01-05          Policy Conditions Amendatory - MO                Included
125908          06-03          Biological or Chemical Agents                    Included
5311            04-•02         Policy Conditions                                Included
125872          04-02          Premises Alarm Or Fire Protection                Included
125578          04-02          Earthquake 15% Deductible                        1,375.00




Signatures
One of the Fireman's Fund Insurance Companies,
as named in the policy
Date of Issue    07-01-13                           Pre'sident's Signature




Countersignature of
A uthorized Agent or Broker
                                                    Secretary's Signature
                                                                             Page 3 of 3
3355234.99                                                                   Insured Copy
Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 16 of 30 PageID #: 20




                                                                                                             Electronically Filed - St Louis County - September 28, 2018 - 01:45 Pt
Policy Language Clarification

With your renewal policy we are including a new endorsement, Form 125908, Pathogenic or Poisonous
Biological or Chemical Agents. This endorsement clarifies our policy language to reflect changes occurring
in technology, science and our world by specifically referring to and defining Pathogenic or Poisonous
Biological Agents. The rest of the endorsement mirrors language already included in your policy excluding
losses resulting from dispersal, escape or release of pollutants that is not sudden or accidental.

33591211-02
Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 17 of 30 PageID #: 21               m
                                                                                              C)
                                                                                              O


                                                                                              CD




 Scheduled Valuable Possessions                                                               r-


 Policy Number              Effective Date       Company                                      (7)0
 NZB 390 52 18              08-27-13             NATIONAL SURETY CORPORATION



 Named Insured                                   Your Agent Is

RICHARD T LANNERT                                CHARLES L. CRANE AGENCY CO.                  3
MAITLAND M LAMMERT                               100 N. BROADWAY, SUITE 900                   m
46 WOODCLIFFE RD                                 SAINT LOUIS MO 63102                         tv
SAINT LOUIS MO 63124                             (314) 241-8700
                                                                                              t.)
                                                                                              c>
Scheduled Valuable Possessions as of 08-27-13
                                                                                              0

SILVERWARE                                                                                    ul
                                                                                AMT INS.
     1        BLANKET SILVERWARE. $500,000
              EFFECTIVE DATE ADDED: 2013-01-14                             $     500,000.00

                                                       SILVERWARE TOTAL $        500,000.00



FINE ARTS
                                                                                AMT INS.
     1        BLANKET COVERAGE                                             $   7,000,000.00

                                                         FINE ARTS TOTAL       7,000,000.00



JEWELRY
                                                                                ANT INS.
     1        ANTIQUE DIAMOND, EMERALD AND FILIGREE ENGAGEMENT
              RING.
              APPRAISAL DATE: 2012-08-27                                         12,500.00

    2     PLATINUM WEDDING RING W/DIAMONDS.
          APPRAISAL DATE: 2012-08-27                                              7,500.00

                                                           JEWELRY TOTAL $       20,000.00




                                                         Page     1
33551510-89                                              Scheduled Valuable Possessions
                                                                                                                          Electronically Filed - St Louis County - September 28, 2018 - 01:45 PM
Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 18 of 30 PageID #: 22




 Policyholder Message - Scheduled Valuable Possessions Inflation Protection

 Dear Policyholder:

A word about values - and about your Scheduled Valuable Possessions Inflation Protection from Fireman's
Fund .

As you no doubt realize, most any valuable piece of jewelry - diamond ring, brooch, pearl necklace - tends to in-
crease in value, It's the same with silverware, fine arts, antiques and other collectibles. By the time a year goes by,
that increase could be considerable. That's why we devised Inflation Protection. It will help you keep pace with
those continuing upward value changes, automatically.

Here's how it works:

The valuable pieces of personal property named in yoUr policy are currently scheduled according to their purchase
price o• most recent appraisal. With inflation protection:, as these values increase from year to year,. the insurance
coverage protecting them will increase.* The increase will be in a measured amount, which we will determine fol-
lowing consideration of data and indexes that measure pride changes in the wholesale and retail markets. You will
see the increase in values due to inflation protection reflected in the scheduled amounts in your renewal policy

Of course, increasing values by inflation factors is not as accurate as a value estimate by a qualified appraiser. We
recommend you have your scheduled property reappraised every three years and adjust the insured values accord-
ingly.

*Values are also adjusted at time of loss for any inflation since the last policy anniversary date.

33523711-02
                                                                                                                             Electronically Filed - St Louis County - September 28, 2018 - 01:45 PM
Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 19 of 30 PageID #: 23




 Scheduled Valuable Possessions Endorsement

For an additional premium, we cover the classes of            10, Fine Arts - No Earthquake Coverage, meaning
valuable possessions indicated by a limit of liability in         paintings, etchings, etc. as described in the class of
the Declarations for the articles specifically described in       Fine Arts, subject to the following additional Perils
the Scheduled Valuable Possessions Itemized Listing.              Insured Against Provision: We do not insure loss
                                                                  caused by the peril of earthquake.
This coverage is subject to the DEFINITIONS, SEC-
TION I - CONDITIONS, SECTION 1 AND II -                       I I. Postage Stamps including due, envelope, official,
CONDITIONS and all provisions of this endorsement.                 revenue, match and medicine stamps, covers, lo-
                                                                   cals, reprints, essays, proofs and other philatelic
VALUABLE POSSESSIONS CLASSES                                       property, including their books, pages and
                                                                   mountings, owned by or in custody or control of
1.   Jewelry, meaning articles of personal adornment
     composed all or in part of silver, gold, platinum             the insured
     or other precious metals or alloys, that may in-
                                                              12. Rare and Current Coins including medals, paper
     clude pearls, jewels, or precious or semi-precious
                                                                  money, bank notes, tokens of money and other
     stones,
                                                                  numismatic property, •including coin albums, con-
2.   Jewelry in Vault, meaning articles of personal               tainers, frames, cards and display cabinets in use
     adornment as described in the class of Jewelry,              with such collection, owned by or in custody or
     which are kept in a bank vault.                              control of the insured

3.   Furs and garments trimmed with fur or consisting         1 3. Guns and related articles of equipment. We do not
     principally of fur.                                           cover ammunition.

4.   Cameras, projection machines, films and related          14. Bicycles.
     articles of equipment.
                                                              1 5. Collectibles, meaning wine, sports cards, dolls,
5.   Musical Instruments and related articles of equip-            model trains and other private collections of rare,
     ment.                                                         unique or novel items of personal interest includ-
                                                                   ing memorabilia.
6.   Silverware, silver-plated ware, goldware, gold-
     plated ware and pewterware, but excludes pens,           16. Other Property, as described in the Schedule.
     pencils, flasks, smoking implements or jewelry.
                                                              NEWLY ACQUIRED PROPERTY is deleted and re-
7.   Sports and Hobby Equipment, meaning equipment            placed by the following:
     and other property usual to the sport or hobby in
     the schedule. A $25 deductible applies to each loss      NEWLY ACQUIRED PROPERTY
     to this property.
                                                              We cover property newly acquired, consigned or en-
8.   Fine Arts, meaning paintings, etchings, pictures,        trusted to an insured during the policy period, if it is a
     tapestries and other bona tide works of art (such        class of property for which there is already property
     as valuable rugs, statuary, marbles, bronzes, an-        separately described and specifically insured on the
     tique furniture, rare books, manuscripts, porce-         Scheduled Valuable Possessions Itemized Listing.
     lains, and rare glass) of rarity, historical value or    However, we will pay no more than 100% of the limit
     artistic merit.                                          of liability for the class for which the property qualifies.
9.   Fine Arts - 10% Earthquake Deductible, meaning           For coverage to apply you must;
     paintings, etchings, etc. as described in the class of
     Fine Arts, subject to an earthquake deductible           1.   Report this property to us within 90 days of pos-
     equal to 10% of the limit of liability as shown in            session or acquisition; and
     the Declarations, This amount will be applied as
     defined in the Loss Settlement section of this pol-      2.   Pay the additional premium from the date of pos-
     icy.                                                          session or acquisition.
12525911-02                                                                                                    Page 1 of 4
                                                                                                                               eOlL10.11.0013
Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 20 of 30 PageID #: 24




                                                                                                                         - uap A
 We reserve the right to refuse to insure this property          g,    We do not insure loss, from any cause, to




                                                                                                                         Ad 9t7: LO - 840Z '9Z sedlewiceJ - Awnoo s!no-i
 after the 90th day.                                                   property:

 This extension of coverage does not apply to property                (1) In the custody of transportation compa-
 covered on a blanket basis.                                              nies; or

PERILS INSURED AGAINST                                                (2) Not part of a stamp or coin collection.

We insure for direct and accidental loss or damage to      7.   If Fine Arts, Fine Arts - 10% Earthquake
covered property caused by an occurrence Covered                Deductible or Collectibles are covered, the follow-
property may be subject to a deductible or an earth-            ing exclusions also apply:
quake exclusion as shown in the Declarations.
                                                                a.     Repairing or restoration; or
EXCLUSIONS - LOSS NOT INSURED
                                                                b,     Any retouching process.
We do not insure loss caused by any of the following:
                                                           8.   If Fine Arts - No Earthquake Coverage are cov-
I.   Wear and tear, gradual deterioration, latent defect        ered, the following exclusions also apply:
     or inherent vice;
                                                                a,     Earthquake; or
2,   Insects or vermin;
                                                                b.     Repairing or restoration; or
3.   War;
                                                                c.     Any retouching process.
4.   Nuclear hazard;.
                                                           9.   If Jewelry in Vault is covered, we also do not in-
S.   Intentional loss, meaning any loss arising out of          sure loss to any items while they are away from the
     an act committed:                                          bank's premises, unless:

     a.    By or at the direction of an insured; and            a.    you notify us and agree in advance to cover
                                                                      them; and
     b,    With the intent to cause a loss;
                                                                b.    you pay the additional premium for the time
6.   If Postage Stamps or Rare and Current Coins                      the Reins are away from the bank's premises.
     collections are covered, the following exclusions
     also apply:                                           10. If wine is covered under Collectibles, the following
                                                               exclusions also apply:
     a.   Fading, creasing, denting, scratching, tearing
          or thinning;                                          a,    Failure to use reasonable care to maintain all
                                                                      heating, cooling or humidity control equip-
     b.   Transfer of colors, inherent defect, dampness,              ment in proper operating condition. How-
          extremes of temperature, or depreciation;                   ever, we will pay for loss caused by:

     c.   Being handled or worked on;                                 (1) Mechanical or electrical breakdown of
                                                                          heating, cooling or humidity control
     d.   The disappearance of individual stamps, coins                   equipment which is owned or used by
          or other articles unless the item is:                           you; or

          (1) Described and scheduled with a specific                 (2) A power failure beyond your eontrol
              amount of insurance; or                                     which causes a change in temperature or
                                                                          humidity.
          (2) Mounted in a volume and the page it is
              attached to is also lost;                         b.    Improper handling or storage;

     e.   Shipping by mail other than registered mail;          c.    Consumption; or
          or
                                                                d.    Normal shortage, leakage, spillage, evapo-
     f.   Theft from any unattended automobile unless                 ration, dissipation, spoilage or deterioration,
          being shipped as registered mail,                           all usual or customary to wine.
12525911-02                                                                                                Page'2 of 4
                                                                                                                            Electronically Filed - St Louis County - September 28, 2018 - 01:45 PM
 Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 21 of 30 PageID #: 25




 The following Exclusion is added:                            Ensure that any employee, resident of your household,
                                                              or others will be available for examination under oath
 1 I. Government. Action, meaning tire. destruction,          to the extent that you reasonably can.
      confiscation or seizure of covered property 1,.)y or-
      der of any government or public authority. This         Loss Settlement is, deleted and replaced by the follow-
      exclusion does not apply to such acts ordered by        ing:
      any governmental or public authority that are
      taken at the time of a fire to prevent its spread, if   Loss Settlement
      the loss caused by tire would be covered under this
                                                              We will settle covered losses as follows:
      policy.
                                                              a.    Specifically scheduled property: Foi property that
 GENERAL CONDITIONS
                                                                    is separately described and specifically insured on
                                                                    the Scheduled Valuable Possessions Itemized
      Conformity to State Law
                                                                    Listing:
       When any policy provision is in conflict, with the
      applicable law of the State in which this policy is          (I) The most ,e will pay is:
      issued, the law of the State shall apply.                        (a) The agreed value, which is the amount
                                                                           'shown for the property on the listing; or
2.    Territorial LiMits
                                                                       (b) The fair market value, or up to 150% of
      We cover the property described while it is any-
                                                                           the agreed value, whichever is less, if the
      where in the world.
                                                                           fair market value before the. loss is greater
3.   Loss Clause                                                           than the agreed value,

                                                                   (2) Total losses: If property is totally destroyed
     The limit of liability under this endorsement shall
                                                                       or lost, we will pay the amount in a.(I) above
     not he reduced except for a total loss of a sched-
                                                                       that applies.
     uled' article. We will refund the unearned premium
     applicable to such article after the loss or you may
                                                                   (3) Partial losses: For partial losses we will pay
     apply it to the premium due for the replacement                   up to the amount in a.(1) above that applies
     of the scheduled article.                                         for the lowest of the following:
4.   Inflation Protection                                              (a) The cost to restore the property to its
                                                                           condition just before the loss;
     We shall increase the amount of insurance, at each
     policy anniversary, at the rate of inflation in prop-             (b) The difference between the fair market
     erty values. We shall also increase the amount of                     value before and after the loss. But if the
     insurance at time of loss for any inflation since the                 agreed value at the time of the loss is
     last policy anniversary date.                                         greater than the fair market value, we will
                                                                           pay the difference between the agreed
5.   Claim Against Others                                                  value and the fair market value after the
                                                                           loss; or
     In the event of loss which we believe may be
     collectible from others, we may pay in the form                   (c) The cost to replace the property without
     of a loan to be repaid out of any recoveries from                     deduction for depreciation as follows:
     others. You will cooperate in every way possible
     to assist in such recovery from others and we shall,                    i,    We will pay the cost to replace the
     at our expense, take over your rights against others                          property with a new article that is
     to the extent of our payment.                                                 identical; or

The following changes apply to your Homeowners                               ii.   If an identical article is no longer
Policy Section I Conditions for property covered under                             manufactured or is not available, we
this endorsement:                                                                  will pay the cost to replace it with a
                                                                                   new article that is similar and of
Under Your Duties After Loss, the following is added:                              comparable quality and usefulness.
12525911-02                                                                                                   Page 3 of 4
                                                                                                                             Electronically Filed - St Louis County - September 28, 2018 - 01:45 PM
Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 22 of 30 PageID #: 26




       (4) In case of loss to a pair or set, we will pay the                  ii.   If an identical article is no longer
           agreed value for the pair or set if you give us                          manufactured or is not available, we
           all the remaining parts of the set.                                      will pay the cost to replace it with a
                                                                                    new article that is similar and of
      (5) We reserve the right to declare any loss a total                          comparable quality and usefulness.
          loss.
 b.    Blanket coverage:     Far property covered on a              Earthquake Deductible
       blanket basis:
                                                                    If an earthquake deductible is shown in the Dec-
      (1) The most we will pay is the amount of insur-              larations for Scheduled Valuable Possessions -
          ance shown on the Schedule Valuable Pos-                  Fine Arts, we will subtract the amount of this
          sessions listing as the blanket limit for the             deductible from the combined amount we will pay
          property subject to a limit of $50,000 for any            under items a.(2), a,(3), a.(4) and b. above for each
          one item.                                                 occurrence. One or more earthquake shocks
                                                                    within a seventy-two hour period will be consid-
      (2) We will pay up to the limit in b.(1) above, for           ered a single occurrence.
          the lowest of the following:
                                                               Other Insurance is deleted and replaced by the follow-
          (a) The cost to restore the property to its          ing:
              condition just before the loss;
                                                               If at the time of loss or damage there is available any
          (b) The difference between the fair market
                                                               other insurance which would apply to the property in
              value before and after the loss; or
                                                               the absence of this policy, the insurance under this
          (c) The cost to replace the property without         policy shall apply only as excess insurance over the
              deduction for depreciation as follows:           other insurance,

                     We will pay the cost to replace the       Our Option is deleted in its entirety.
                     property with a new article that is
                     identical; or                             All other policy provisions apply.




12525911-02                                                                                                   Page 4 of 4
            Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 23 of 30 PageID #: 27


              IN THE 21ST JUDICIAL CIRCUIT COURT,ST. LOUIS COUNTY,MISSOURI

Judge or Division:                                            Case Number: 18SL-CC03717
NANCY WATKINS MCLAUGHLIN
Plaintiff/Petitioner:                                       Plaintiffs/Petitioner's Attorney/Address
RICHARD T LAMMERT                                           PAUL NORMAN RECHENBERG
                                                            215 CHESTERFIELD BUSINESS PKWY
                                                        vs. CHESTERFIELD, MO 63005
Defendant/Respondent:                                       Court Address:
NATIONAL SURETY CORPORATION                                 ST LOUIS COUNTY COURT BUILDING
                                                            105 SOUTH CENTRAL AVENUE
Nature of Suit:
                                                            CLAYTON,MO 63105
CC Breach of Contract                                                                                                              (Date File Stamp)
                                                         Summons in Civil Case
    The State of Missouri to: CHUBB LIMITED
                              Alias:
 1 PROGRESS PARKWAY                      SERVE: MANAGER IN CHARGE
 OFALLON, MO 63368


          COURTSEAL OF                    You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                    which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                    above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                    file your pleading,judgment by default may be taken against you for the relief demanded in the petition.
                                          SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                   notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                   or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
         ST. LOUIS COUNTY          proceeding.
                                      19-OCT-2018                                                                       •
                                       Date                                                                            Clerk
                                     Further Information:
                                     ALD
                                                           Sheriff's or Server's Return
    Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
    I certify that I have served the above summons by: (check one)
    C delivering a copy ofthe summons and a copy ofthe petition to the Defendant/Respondent.
    ]
    0leaving a copy ofthe summons and a copy ofthe petition at the dwelling place or usual abode ofthe Defendant/Respondent with
                                                                a person ofthe Defendant's/Respondent's family over the age of 15 years who
          permanently resides with the Defendant/Respondent.
    0(for service on a corporation) delivering a copy ofthe summons and a copy ofthe petition to
                                                                              (name)                                                            (title).
     Ejother
    Served at                                                                                                                              (address)
    in                                        (County/City of St. Louis), MO,on                                  (date) at                        (time).


                     Printed Name of Sheriff or Server                                               Signature of Sheriff or Server
                                   Must be sworn before a notary public if not served by an authorized officer:
                                   Subscribed and sworn to before me on                                              (date).
            (Seal)
                                  My commission expires:
                                                                      Date                                    Notary Public
     Sheriff's Fees, if applicable
     Summons
     Non Est
     Sheriff's Deputy Salary
     Supplemental Surcharge            10.00
     Mileage                                                    miles @ $.       per mile)
     Total
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits,see Supreme Court Rule 54.

OSCA (7-99)SM30 (SMCC)For Court Use Only: Document ID# 18-SMCC-8633           1    (Civil Procedure Form No. 1, Rules 54.01 — 54.05,
                                                                                                         54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
           Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 24 of 30 PageID #: 28
                             THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                   Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES


Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Af
                                              fected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

    There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the "neutral," who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

   (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator's decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.
  (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



 OSCA (7-99)SM30 (SMCC)For Court Use Only: Document ID# 18-SMCC-8633   2   (Civil Procedure Form No. 1, Rules 54.01 — 54.05,
                                                                                                 54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
          Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 25 of 30 PageID #: 29
   (3) Early Neutral Evaluation("ENE"): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

   (4) Mi ni-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

   (5)Sum mary J ury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the "trial", the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

   A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC)For Court Use Only: Document ID# 18-SMCC-8633   3   (Civil Procedure Form No. 1, Rules 54.01 — 54.05,
                                                                                                 54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
            Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 26 of 30 PageID #: 30


              IN THE 21ST JUDICIAL CIRCUIT COURT,ST. LOUIS COUNTY,MISSOURI

 Judge or Division:                                            Case Number: 18SL-CC03717
 NANCY WATKINS MCLAUGHLIN
 Plaintiff/Petitioner:                                       Plaintiffs/Petitioner's Attorney/Address
 RICHARD T LAMMERT                                           PAUL NORMAN RECHENBERG
                                                             215 CHESTERFIELD BUSINESS PKWY
                                                         vs. CHESTERFIELD, MO 63005
 Defendant/Respondent:                                       Court Address:                                                     SHERIFF FEE
 NATIONAL SURETY CORPORATION                                 ST LOUIS COUNTY COURT BUILDING
                                                             105 SOUTH CENTRAL AVENUE                                              PAID
 Nature of Suit:
 CC Breach of Contract                                       CLAYTON,MO 63105
                                                                                                                                  (Date File Stamp)
                                                            Summons in Civil Case
      The State of Missouri to: NATIONAL SURETY CORPORATION
                                Alias:
  120 S CENTRAL                            SERVE: REGISTERED AGENT
  CLAYTON,MO 63105                         CT CORPORATION SYSTEM


          COURTSEAL OF                    You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                    which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                    above address all within 30 days after receiving this summons,exclusive of the day of service. If you fail to
                                    file your pleading,judgment by default may be taken against you for the relief demanded in the petition.
                                          SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                   notify the Office of the Circuit Clerk at 314-615-8029,FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                   or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
         ST. LOUIS COUNTY          proceeding.
                                      19-OCT-2018
                                       Date
                                     Further Information:
                                     ALD
                                                             Sheriff's or Server's Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
     ❑ delivering a copy of the summons and a copy ofthe petition to the Defendant/Respondent.
     El   leaving a copy ofthe summons and a copy ofthe petition at the dwelling place or usual abode ofthe Defendant/Respondent with
                                                                 a person ofthe Defendant's/Respondent's family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
     E](for service on a corporation) delivering a copy ofthe summons and a copy ofthe petition to
                                                                             (name)                                                            (title).
     ❑ other
    Served at                                                                                                                             (address)
    in                                        (County/City of St. Louis), MO,on                                 (date) at                        (time).

                     Printed Name of Sheriff or Server                                               Signature of Sheriff or Server
                                   Must be sworn before a notary public if not served by an authorized officer:
                                   Subscribed and sworn to before me on                                              (date).
            (Seal)
                                   My commission expires:
                                                                      Date                                    Notary Public
     Sheriff's Fees, if applicable
     Summons
     Non Est
     Sheriff's Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                                          (         miles @ $.       per mile)
     Total
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits,see Supreme Court Rule 54.

OSCA (7-99)SM30 (SMCC)For Court Use Only: Document ID# 18-SMCC-8632           1   (Civil Procedure Form No. 1, Rules 54.01 — 54.05,
                                                                                                        54.13, and 54.20; 506.120 — 506,140, and 506.150 RSMo
          Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 27 of 30 PageID #: 31




OSCA (7-99)SM30 (SMCC)For Court Use Only: Document ID# 18-SMCC-8632   2   (Civil Procedure Form No, 1, Rules 54.01 — 54.05,
                                                                                                54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
           Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 28 of 30 PageID #: 32
                             THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES


Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Afected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Proced ures

    There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the "neutral," who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

   (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator's decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.
  (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



 OSCA (7-99) SM30 (SMCC)For Court Use Only: Document ID# 18-SMCC-8632   3   (Civil Procedure Form No. 1, Rules 54.01 — 54.05,
                                                                                                  54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
           Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 29 of 30 PageID #: 33
   (3) Early Neutral Evaluation("ENE"): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

   (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

   (5)Su m mary J ury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the "trial", the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

   A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




 OSCA (7-99) SM30 (SMCC)For Court Use Only: Document ID# 18-SMCC-8632   4   (Civil Procedure Form No. 1, Rules 54.01 — 54.05,
                                                                                                  54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
        Case: 4:18-cv-01993-RWS Doc. #: 1-1 Filed: 11/28/18 Page: 30 of 30 PageID #: 34



              IN THE 21ST JUDICIAL CIRCUIT COURT,ST. LOUIS COUNTY,MISSOURI
-4RfiWr
Judge or Division:
NANCY WATKINS MCLAUGHLIN
                                                              Case Number: 18SL-CC03717                                         FILED
Plaintiff/Petitioner:                                       Plaintiff's/Petitioner's Attorney/Address                              NOV 0 2 2018
RICHARD T LAMMERT                                           PAUL NORMAN RECHENBERG
                                                            215 CHESTERFIELD BUSINESS PKWY                                       JOAN M. GILMER
                                                        vs. CHESTERFIELD, MO 63005                                       CIRC                             S
Defendant/Respondent:                                       Court Address:                                                      SHERIFF FEE
NATIONAL SURETY CORPORATION                                 ST LOUIS COUNTY COURT BUILDING
Nature of Suit:                                             105 SOUTH CENTRAL AVENUE                                               PAID
CC Breach of Contract                                       CLAYTON, MO 63105
                                                                                                                                  (Date He Stamp)
                                                           Summons in Civil Case
    The State of Missouri to: NATIONAL SURETY CORPORATION
                              Alias:
120 S CENTRAL                            SERVE: REGISTERED AGENT
CLAYTON, MO 63105                        CT CORPORATION SYSTEM                                0                       tC't 22 20
         COURTSEAL OF                     You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                    which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                    above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                    file your pleading,judgment by default may be taken against you for the relief demanded in the petition.
                                          SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                   notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                   or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
        ST. LOUIS COUNTY           proceeding.
                                     19-OCT-2018
                                      Date                                                                            Clerk              cy)      •



                                    Further Information:                                                                                (*")
                                    ALD
                                                              Sheriff's or Server's Return                                          N)
                                                                                                                                    ry
    Note to serving officer: Summons should be returned to the court within thirty days   after the date of issue.
    I certify that I have served the above summons by: (check one)
    El delivering a copy of the summons and a copy ofthe petition to the Defendant/Respondent.
    El leaving a copy ofthe summons and a copy of the petition at the dwelling place or usual abode ofthe Defendant/Respondent with
                                                                  a person of the Defendant's/Respondent's family over the age of 15 rs who
          permanently resides with the Defendant/Respondent.
        (for service on a corporation) delivering a copy of the summons and a copy of the petition to
,
f LCW                   B LOVE                                               (name)         INTAKE SPECIALIST                                  (title).

    1 3 other
    :
   Served at GT GORR                                                                                                                      (address)

   in   St.Louis CnuntY                      (County/City of St. Louis), MO,on    OCT 29 20113                 (date) at :1.,„.AAji(time),

                                1, 1       jA6ii    /
                                                    )C
                    Printed Name of fieri or Server                                                   i ature of Sheriff or Server
                                  M ust be sworn before a notary public if not served by an authorized officer:
                                  Subscribed and sworn to before me on                                              (date).
           (Seal)
                                 My commission expires:
                                                                         Date                                           Notary Public
Sheriff's Fees, if applicable
Summons
Non Est
Sheriff's Deputy Salary
Supplemental Surcharge        $     10,00
Mileage                                                      miles @ $.       per mile)
4    ttl
    eiss
          f the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
   ts,see Supreme Court Rule 54.

  A (7-99)SM    (SMCC)For Court Use Only: Document ID# 18-SMCC-8632          1   (Civil Procedure Form No. 1, Rules 54.01 — 54.05,
                                                                                                       54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
